Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20    PageID.580    Page 1 of 34




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 AT LAW GROUP, PLLC,

                   Plaintiff,                          Case No. 19-13757

 v.                                                    Paul D. Borman
                                                       United States District Judge
 ALLSTATE INSURANCE COMPANY,
 ALLSTATE FIRE AND CASUALTY
 INSURANCE COMPANY, ALLSTATE
 PROPERTY AND CASUALTY INSURANCE
 COMPANY, ESURANCE INSURANCE
 COMPANY, ESURANCE PROPERTY AND
 CASUALTY INSURANCE COMPANY,
 MERCYLAND HEALTH SERVICES, PLLC,
 and VELOCITY MRS-FUND IV, LLC,

                Defendants.
 _________________________________/

  OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
     CROSSCLAIM DEFENDANT VELOCITY MRS FUND IV, LLC’S
  MOTION FOR PARTIAL DISMISSAL OF ALLSTATE’S CROSSCLAIM
  AND TO LIMIT THE SCOPE OF ALL COUNTS WITHIN ALLSTATE’S
         CROSSCLAIM TO THE PROCEEDS DEPOSITED BY
               AT LAW GROUP, PLLC (ECF NO. 23)

      This is an interpleader action commenced by Plaintiff AT Law Group, PLLC

(“AT Law”) pursuant to 28 U.S.C. § 1335. The defendants are Allstate Insurance

Company, Allstate Fire and Casualty Insurance Company, Allstate Property and

Casualty Insurance Company, Esurance Insurance Company, and Esurance Property

and Casualty Insurance Company (collectively “Allstate”), Mercyland Health
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20       PageID.581    Page 2 of 34




Services, PLLC (“Mercyland”), and Velocity MRS Fund IV, LLC (“Velocity”).

Defendants Allstate and Velocity have each filed an answer to the interpleader

complaint, and each have also filed a crossclaim against the other. Now before the

Court is Velocity’s Motion for Partial Dismissal of Allstate’s Crossclaim and to

Limit the Scope of All Counts to Proceeds Deposited by AT Law Group, PLLC

(ECF No. 23). Allstate has responded to this motion (ECF No. 30) and Velocity has

replied (ECF No. 32). The motion is fully briefed and ready for resolution by the

Court.        The Court finds that the briefing adequately addresses the issues in

contention and dispenses with a hearing pursuant to E.D. Mich. L.R. 7.1(f)(2). For

the reasons that follow, the Court GRANTS IN PART AND DENIES IN PART the

motion for partial dismissal.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

A.       Procedural Background

         1.      Allstate Lawsuit, Case No. 18-13336

         On October 25, 2018, Allstate Insurance Company, Allstate Fire and Casualty

Insurance Company, Allstate Property and Casualty Insurance Company, Esurance

Insurance Company, and Esurance Property and Casualty Insurance Company

(collectively “Allstate”) filed their Complaint against 18 defendants, including

Mercyland Health Services, PLLC (“Mercyland”) and Mohammed Ali Abraham,

M.D., a/k/a Mohammed Ali Ibrahim (“Abraham”). (Case No. 18-13336, ECF No.

                                              2
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.582    Page 3 of 34




1, Complaint.) Allstate alleges the existence of a well-organized and complex

fraudulent scheme whereby the defendant medical providers submitted false and

fraudulent medical records, bills, and invoices to Allstate seeking reimbursement

under the Michigan No-Fault Act, Mich. Comp. Laws § 500.3101, et seq., for

medical treatment and services that were not actually provided, were medically

unnecessary, were not lawfully rendered, and were charged at unreasonable rates.

(Id.) Allstate asserts claims for violation of the Racketeer Influenced and Corrupt

Organizations (“RICO”) Act, 18 U.S.C. § 1962(c) and (d), common law fraud, civil

conspiracy, payment under mistake of fact, unjust enrichment, and declaratory relief.

(Id.)

        The Allstate Complaint alleges that when defendants, including Mercyland,

were unable to procure payment from insurers, including Allstate and others, they

sold their accounts receivable to third parties, including HMRF Fund III, LLC

(which Defendant Velocity MRS Fund IV, LLC in this case refers to as its

“predecessor in interest”), for a fraction of the amount billed to insurers. (Id..)

        Allstate and Mercyland/Abraham entered into a Confidential Settlement

Agreement to resolve Allstate’s allegations in the Complaint against Mercyland and

Abraham only.      (Case No. 18-13336, ECF No. 96-4, Confidential Settlement

Agreement.) Mercyland and Abraham subsequently breached that Agreement and,

on October 22, 2019, this Court granted Allstate’s motion for entry of judgment

                                              3
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.583    Page 4 of 34




against Mercyland and Abraham and entered an Agreed Judgment against

Mercyland and Abraham in the amount of $250,000, plus reasonable costs and

attorney’s fees. (Case No. 18-13336, ECF No. 132, Opinion and Order, and ECF

No. 133, Consent Judgment.)

      In its effort to collect on that Consent Judgment, on October 24, 2019, Allstate

served a Request and Writ for Garnishment on AT Law Group, PLLC. (Case No.

18-13336, ECF No. 161.) On November 19, 2019, AT Law Group, PLLC served its

garnishee disclosure, reflecting that it “is not indebted to the defendant [Mercyland]

and does not possess or control the defendant’s property, money, etc.” because

“account receivables were sold to Velocity.” (Case No. 18-13336, ECF No. 168.)

      2.     Present Lawsuit, Case No. 19-13757

      On December 23, 2019, Plaintiff AT Law Group, PLLC (“AT Law”) filed its

Complaint for Interpleader Pursuant to 28 U.S.C. § 1335 against defendants Allstate,

Mercyland and Velocity. (ECF No. 1.) The Court struck that Complaint for failure

to comply with E.D. Mich. L.R. 5.1(a)(3) (ECF No. 5), and on January 9, 2020,

Plaintiff AT Law filed an Amended Complaint conforming to the Local Rules. (ECF

No. 6, AT Law Interpleader Complaint.)

      According to that Interpleader Complaint, Mercyland “performed various

medical treatment for their patients … arising from injuries sustained in motor

vehicle accidents,” and those patients, after becoming “indebted” to Mercyland “for

                                             4
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.584    Page 5 of 34




payment of those incurred medical expenses,” “elected their ability to assign …

benefits to” Mercyland. (Id. ¶¶ 35-38.) Mercyland subsequently sold their rights

and interests to certain accounts receivable to Velocity. (Id. ¶ 40.) Plaintiff AT Law

was retained by Velocity “to pursue litigation against various insurance carriers for

possession of those insurance proceeds on a myriad of cases for various patients.”

(Id. ¶ 42.)

       Upon receipt of Allstate’s Request and Writ for Garnishment in Case No. 18-

13336, AT Law responded and filed their Garnishee disclosure in that case,

“reflecting that Plaintiff is only in possession of property owned by Defendant

Velocity.” (Id. ¶¶ 45-46.) AT Law states that it “has held currently in escrow various

monetary funds that exceed $500 which rightfully belong to one of the named

Defendants” in Case No. 19-13757, and that it “will continue to come into

possession of monetary funds that rightfully belong to one of the named Defendants

herein until their caseload retained to handle has been completed in its entirety, one

way or the other.” (Id. ¶¶ 48-49.)

       Accordingly, AT Law filed a motion contemporaneously with its Interpleader

Complaint to deposit currently retained funds into the registry of the Court, as well

as “any monies obtained via settlement, trial adjudication, etc. in the pending

healthcare provider cases.” (Id. ¶ 50; ECF No. 2, Ex Parte Motion to Deposit Funds.)

AT Law asserts that “[t]here is clearly a dispute between all Defendants named

                                             5
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.585    Page 6 of 34




herein as to who [is] the proper payee of these insurance proceeds.” (AT Law

Interpleader Complaint, ¶ 54.)

      On February 10, 2020, Magistrate Judge David R. Grand entered an Order

Granting Plaintiff’s Motion to Deposit Funds Into Court Registry, and ordering AT

Law to deposit $105,916.24 with the Clerk of this Court within 21 days of the Order.

(ECF No. 19, Order.) AT Law was also “granted leave to deposit any additional

funds that may or may not belong to one of the named defendants in this matter that

were or are obtained by Plaintiff subsequent to December 20, 2019” “until Plaintiff

has resolved all cases pertaining to Mercyland Health Services or until Plaintiff has

deposited a total sum of $253,500.76, the total alleged amount specified in the writ

of garnishment that precipitated Plaintiff’s instant motion.” (Id.)

      3.     Allstate’s Cross Complaint (ECF No. 13)

      On January 27, 2020, Allstate filed its Answer to AT Law’s Interpleader

Complaint, with affirmative defenses and crossclaim (ECF No. 11, Allstate Answer),

and on January 30, 2020, Allstate filed a Crossclaim Against Co-Defendants

Mercyland and Velocity. (ECF No. 13, Allstate Crossclaim.)

      In its crossclaim, Allstate alleges that Mercyland sold and assigned its

accounts receivable to Velocity specifically to avoid Allstate’s claims of fraudulent

claims submissions. (Id. ¶¶ 3, 5, 8, 32-38, 42.) Specifically, Allstate alleges that on

November 20, 2018, a month after Allstate filed the RICO action against Mercyland

                                              6
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.586    Page 7 of 34




and others, Mercyland and Velocity entered into a contract whereby Mercyland

purported to assign and sell its right to seek certain payments from automobile

insurers (hereinafter, “accounts receivable”), including Allstate, to crossclaim

defendant Velocity for 23.5% of the amounts charged to such insurers. (Id. ¶¶ 3, 34,

and Exhibit A, Contract between Velocity and Mercyland.) Allstate additionally

claims that Mercyland also sold certain of its accounts receivables to an entity called

HMR Funding, LLC (“HMRF”), and that HRMF and Velocity share a Chief

Executive Officer, Mark G. Guedri, but otherwise maintain separate legal identities.

(Id. ¶¶ 39-40.) Allstate asserts “[u]pon information and belief” that “some or all of

the money held by AT Law was obtained from claims that were purportedly assigned

and/or sold by Mercyland to HMRF and its associated entities, and were

subsequently purportedly acquired by Velocity.” (Id. ¶ 41.)

      Allstate claims that Mercyland’s account receivables were its only significant

asset and that “Velocity was aware that Allstate had filed an action against

Mercyland … at the time it entered into the agreement with Mercyland ….” (Id. ¶¶

4-5.) According to Allstate, “[a]t all relevant times, Velocity was or should have

been aware that the accounts receivable it obtained from Mercyland, both directly

and indirectly, were created by Mercyland through fraudulent claims submissions

and transferred by Mercyland to avoid Allstate’s claims against Mercyland.” (Id. ¶

8.) Allstate asserts that Velocity “regularly visited the building” in which Mercyland

                                              7
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.587     Page 8 of 34




operated and “also conducted a review of Mercyland’s billing and medical records

before contracting with Mercyland, and therefore had direct knowledge of

Mercyland’s fraudulent claims, including claims for services that were not actually

performed, claims for medical treatment that was unreasonable and unnecessary,

claims for services that were fraudulently billed, and claims for services that were

billed at unreasonable rates.” (Id. ¶¶ 37-38.)

      Allstate claims that “[t]he only assets possessed by Mercyland at the time

Allstate’s RICO action was filed were the accounts receivable, including those that

were purportedly transferred to Velocity for a fraction of their face value of the bills

submitted by Mercyland to insurers” and thus “Mercyland transferred substantially

all of its assets to Velocity, and Velocity knowingly accepted Mercyland’s assets

despite its knowledge of Allstate’s RICO action against Mercyland, in order to

prevent Allstate from collecting the more than $2.8 million alleged as damages by

its RICO action.” (Id. ¶¶ 11-12.)

      Allstate alleges that “Velocity and Mercyland intentionally concealed from

Allstate that fact of the purported transfer of accounts receivable, as Mercyland

continued to file lawsuits against Allstate subsequent to the purported transfers in its

own name that did not disclose the existence of any interest by Velocity.” (Id. ¶ 46.)

“Velocity is not identified as a party in interest in any lawsuit where Mercyland is

the named plaintiff” and “Mercyland also accepted checks from Allstate and other

                                              8
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20       PageID.588    Page 9 of 34




insurers to resolve claims for benefits that were purportedly assigned and/or sold to

Velocity that were made out only to Mercyland, including checks that created the

funds currently held by AT Law that are the subject of AT Law’s Complaint for

Interpleader.”   (Id. ¶¶ 47-48.)   According to Allstate, “Mercyland repeatedly

represented in such litigation that the full amounts billed to insurers for alleged

healthcare services were its reasonable and customary charge amounts.” (Id. ¶ 50.)

“Shortly after Mercyland purported to assign its accounts receivables to Velocity for

a small fraction of the amount billed to insurers, Mercyland ceased operations.” (Id.

¶ 51; id. ¶ 52 (asserting that “Mercyland is insolvent, as it has no assets and no

money in any of [its] business accounts”).)

      Allstate thus brought six crossclaims against Velocity and Mercyland for: (1)

Count I: Avoidance of Voidable Transfer, in violation of the Michigan Uniform

Voidable Transactions Act, Mich. Comp. Laws § 566.34(1)(a); (2) Count II:

Avoidance of Voidable Transfer, in violation of Michigan Uniform Voidable

Transactions Act, Mich. Comp. Laws § 566.34(1)(b); (3) Count III: Avoidance of

Voidable Transfer, in violation of the Michigan Uniform Voidable Transactions Act,

Mich. Comp. Laws § 566.35(1); (4) Count IV: Equitable Subordination; (5) Count

V: Unjust Enrichment; and (6) Count VI: Declaratory Relief Pursuant to 28 U.S.C.

§ 2201. (Id. ¶¶ 54-110, PgID 153-63.)




                                              9
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20     PageID.589   Page 10 of 34




       Allstate seeks an award of “the value of all such assets transferred by

 Mercyland to Velocity up to the full amount of its judgment (including costs and

 attorney’s fees) against Mercyland,” “its actual and consequential damages,” an

 “ORDER that any claim by Velocity against the property held by AT Law that is the

 subject of AT Law’s Complaint for Interpleader is equitably subordinated to

 Allstate’s claims,” and a declaration pursuant to 28 U.S.C. § 2201 that Mercyland

 and Velocity have no right to any of the property held by interpleader AT Law

 Group, PLLC and any purported transfer of accounts from Mercyland to Velocity is

 void. (Id. PgID 163-65.)

       4.    Velocity’s Crossclaim (ECF No. 22)

       On February 13, 2020, Velocity filed its Answer to AT Law’s Interpleader

 Complaint, with affirmative defenses and crossclaim (ECF No. 21), and on February

 28, 2020, Velocity filed is Answer with Affirmative Defenses to Allstate’s

 Crossclaim. (ECF No. 24.)

       On February 18, 2020, Velocity filed a Crossclaim against Allstate and

 Mercyland. (ECF No. 22, Velocity Crossclaim.) Velocity asserts that Allstate

 wrongfully attempts to enforce the October 22, 2019 Consent Judgment upon them,

 as an “unrelated party to such action,” and that they “purchased the underlying

 healthcare receivables that gave rise to the Proceeds pursuant to a July 27, 2017

 Lien and Receivables Portfolio Purchase and Assignment Agreement (“2017

                                           10
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20           PageID.590     Page 11 of 34




 LRPA”) that was executed over one year prior to Allstate et al.’s October 25,

 2018 lawsuit against” Mercyland. (Id. ¶¶ 1-2 (emphasis in original).) According to

 Velocity, the 2017 LRPA and associated purchase orders were subsequently

 assigned to Velocity on March 23, 2018. (Id. ¶ 36.)

        Velocity asserts that the receivables “were purchased in good faith and for

 reasonably equivalent value after non-party HMR Funding, LLC, … engaged in due

 diligence and did not report any suspicion of fraudulent conduct to Velocity,” and

 that “[b]ased upon information and belief, none of the Proceeds [held by Velocity’s

 counsel, AT Law Group, PLLC] were paid by Allstate” but instead “were paid by

 other insurers who—to Velocity’s knowledge—have not alleged any wrongdoing by

 Mercyland and who have released any claims related to the Proceeds.” (Id. ¶¶ 3-6.)

        Velocity asserts that it “began purchasing healthcare receivables from

 Mercyland in good faith, for reasonably equivalent value, and over one year before

 Allstate et al filed its October 25, 2018 lawsuit,” and claims that Allstate therefore

 has no interest in the Proceeds, and that even if they do, Velocity’s interest is superior

 to theirs. (Id. ¶¶ 7-9.)

        Velocity retained AT Law to pursue the collection of certain accounts

 receivable that Velocity purchased from Mercyland. (Id. ¶ 64.) The lawsuits were

 brought in the name of Mercyland as the Assignee of the non-party patients’ rights

 to pursue insurance proceeds against no-fault insurance companies. (Id. ¶ 65.) As

                                                11
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.591    Page 12 of 34




 a result of this retention, AT Law came into possession of the proceeds at stake in

 this litigation. (Id. ¶¶ 64-65.) According to Velocity, Allstate is not the source of

 any of the funds that make up the proceeds at stake in this interpleader action. (Id.

 ¶¶ 58-59; see also Velocity Mot. at pp. 6, 9, PgID 385, 388, citing Ex. 26 to Allstate

 Complaint in Case No. 18-13336, ECF No. 1-27, Allstate’s Mercyland Damages

 Chart.)

          Velocity thus seeks a declaratory judgment pursuant to 28 U.S.C. § 2201 that:

 (a) Velocity’s interest in the Proceeds is superior to any interest that Allstate may

 have in the Proceeds; (b) Allstate has no interest in the Proceeds because those

 proceeds rightfully belong to Velocity; (c) any agreement between Allstate and

 Mercyland does not bind or otherwise limit Velocity; (d) enjoin Allstate from

 seeking to enforce its 2019 judgment, or otherwise seek garnishment from, Velocity;

 (e) enjoin Allstate from garnishing AT Law Group, PLLC or any other counsel or

 servicing partner retained by Velocity to collect on Velocity’s receivables; (f) quash

 any garnishments that conflict with Velocity’s request for declaratory judgment; (g)

 order Allstate to pay Velocity’s attorneys’ fees so wrongfully incurred; and (h)

 provide any other relief pursuant to law or equity the Court deems appropriate. (Id.

 ¶ 10.)




                                               12
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.592    Page 13 of 34




 B.    Cross Defendant Velocity’s Motion for Partial Dismissal of Allstate
       Crossclaim (ECF No. 23)

       On February 28, 2020, Cross Defendant Velocity filed a Motion for Partial

 Dismissal of Allstate’s Cross-Claim and to Appropriately Limit the Scope of All

 Counts Within Allstate’s Cross Claim to the Proceeds Deposited by AT Law Group,

 PLLC. (ECF No. 23, Velocity Mot.) Velocity asserts that the money held by AT

 Law (and subject to this interpleader action) rightfully belongs to it, as the owner of

 the receivables that gave rise to the money held by AT Law and as a perfected,

 secured creditor of Mercyland. Velocity argues that: (1) Allstate has failed to state

 a claim for Equitable Subordination (Count IV) as a matter of law because equitable

 subordination does not apply outside of a bankruptcy proceeding; (2) the Court

 should dismiss Allstate’s claim for unjust enrichment (Count V) because, under

 Michigan law, the remedy for unjust enrichment is restitution of the benefit obtained

 from the complainant, and here none of the proceeds at stake were paid by Allstate

 and thus Velocity has not received any benefit from Allstate; and (3) the Court

 should hold that the scope of this interpleader action is limited to the adjudication of

 rights as to the specific proceeds held by AT Law and the specific receivables that

 gave rise to those proceeds. (Id.)

       On March 13, 2020, Allstate filed a response in opposition to Velocity’s

 motion for partial dismissal. (ECF No. 30, Allstate Resp.) Allstate asserts that its

 crossclaims “relate to contracts that Velocity and its related entities entered over a
                                               13
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.593    Page 14 of 34




 period of nearly three years through which they provided liquidity and critical

 funding to allow co-defendant Mercyland … to continue its comprehensive scheme

 to defraud automobile insurers in Michigan.” (Id. at p. 1, PgID 520.) Allstate argues

 that the scope and subject matter of its crossclaims are proper, as Fed. R. Civ. P.

 13(g) authorizes a party to “state as a crossclaim any claim by one party against a

 coparty if the claim arises out of the transaction or occurrence that it the subject

 matter of the original action.” Allstate also argues that it asserts a valid claim for

 unjust enrichment because is alleges that Velocity knowingly received payments that

 Allstate   made    to   Mercyland    as   a    result   of   Mercyland’s    fraudulent

 misrepresentations, and these allegations must be accepted as true for purposes of

 Rule 12(b)(6). Finally, Allstate argues that it has stated a valid claim for equitable

 subordination under Michigan law, and just because a common law concept was

 used to model a bankruptcy statute does not mean that it ceases to be applicable in

 other contexts.

       On April 2, 2020, Velocity filed a reply brief in support of its motion. (ECF

 No. 32, Velocity Reply.) Velocity argues that Allstate’s equitable subordination

 claim is untenable as the Sixth Circuit has expressly held that the doctrine of

 equitable subordination “only applied, however, in bankruptcy proceedings,” citing

 Gaymar Indus., Inc. v. FirstMerit Bank, N.A., 311 F. App’x 814, 817 (6th Cir, 2009).

 Velocity argues that the scope of Allstate’s claims are beyond the bounds of Rule

                                               14
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.594    Page 15 of 34




 13(g), and that Allstate asks this Court to adjudicate rights to different receivables

 than those giving rise to the insurance proceeds in the possession of AT Law, and

 the Court should narrow the scope of Allstate’s crossclaim to the specific receivables

 related to AT Law. Finally, Velocity argues that Allstate has failed to state a claim

 for unjust enrichment because it is undisputed that Allstate stopped making

 payments on Mercyland’s claims after it filed its RICO case on October 25, 2018,

 and thus none of the funds at issue could have arisen from Allstate.

                              II. LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

 where the complaint fails to state a claim upon which relief can be granted. When

 reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

 complaint in the light most favorable to the plaintiff, accept its allegations as true,

 and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of

 Memphis, 695 F.3d 531, 538 (6th Cir. 2012). To state a claim, a complaint must

 provide a “short and plain statement of the claim showing that the pleader is entitled

 to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he complaint ‘does not need detailed factual

 allegations’ but should identify ‘more than labels and conclusions.’” Casias v. Wal–

 Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012) (quoting Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555 (2007)). The court “need not accept as true a legal

 conclusion couched as a factual allegation, or an unwarranted factual inference.”

                                              15
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.595    Page 16 of 34




 Handy-Clay, 695 F.3d at 539 (internal citations and quotation marks omitted). In

 other words, a plaintiff must provide more than a “formulaic recitation of the

 elements of a cause of action” and his or her “[f]actual allegations must be enough

 to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555-56.

 The Sixth Circuit has explained that “[t]o survive a motion to dismiss, a litigant must

 allege enough facts to make it plausible that the defendant bears legal liability. The

 facts cannot make it merely possible that the defendant is liable; they must make it

 plausible.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016) (citing

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

       In ruling on a motion to dismiss, the Court may consider the complaint as well

 as (1) documents that are referenced in the plaintiff’s complaint and that are central

 to plaintiff’s claims, (2) matters of which a court may take judicial notice (3)

 documents that are a matter of public record, and (4) letters that constitute decisions

 of a governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.

 2015) (“Documents outside of the pleadings that may typically be incorporated

 without converting the motion to dismiss into a motion for summary judgment are

 public records, matters of which a court may take judicial notice, and letter decisions

 of governmental agencies.”) (internal quotation marks and citations omitted);

 Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“We have taken a liberal

 view of what matters fall within the pleadings for purposes of Rule 12(b)(6). If

                                              16
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.596    Page 17 of 34




 referred to in a complaint and central to the claim, documents attached to a motion

 to dismiss form part of the pleadings. . . . [C]ourts may also consider public records,

 matters of which a court may take judicial notice, and letter decisions of

 governmental agencies.”); Greenberg v. Life Ins. Co. of Virginia, 177 F.3d 507, 514

 (6th Cir. 1999) (finding that documents attached to a motion to dismiss that are

 referred to in the complaint and central to the claim are deemed to form a part of the

 pleadings). Where the claims rely on the existence of a written agreement, and

 plaintiff fails to attach the written instrument, “the defendant may introduce the

 pertinent exhibit,” which is then considered part of the pleadings. QQC, Inc. v.

 Hewlett-Packard Co., 258 F.Supp.2d 718, 721 (E.D. Mich. 2003). “Otherwise, a

 plaintiff with a legally deficient claim could survive a motion to dismiss simply by

 failing to attach a dispositive document.” Weiner v. Klais and Co., Inc., 108 F.3d

 86, 89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema N.A.,

 534 U.S. 506 (2002).

                                   III. ANALYSIS

 A.    Count IV – Equitable Subordination

       Count IV of Allstate’s Cross-Complaint asserts that Velocity’s interest should

 be equitably subordinated to Allstate’s interest. (ECF No. 13, Allstate Crossclaim,

 ¶¶ 83-92.) Specifically, Allstate alleges that “Velocity was aware that Mercyland

 and its co-conspirators submitted fraudulent bills to Allstate and other insurers, as

                                              17
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.597    Page 18 of 34




 Velocity was provided with copies of all medical bills and records submitted by

 Mercyland and was aware of Mercyland’s practices, including billing for services

 not rendered, billing for medically unnecessary services, and billing for unlawful

 services.” (Id. ¶ 85.) Allstate claims that Velocity’s acquisition of Mercyland’s

 accounts receivable that it knew were generated through fraudulent insurance claims

 was inequitable conduct, and that “Velocity’s claims to property held by AT Law

 must be equitably subordinated to Allstate’s due to Velocity’s inequitable conduct.”

 (Id. ¶¶ 86-92.)

       Velocity asserts that this claim “is wholly devoid of merit in this case and

 should be dismissed” because that doctrine applies only in the bankruptcy context.

 (Velocity Mot. at p. 8, PgID 387.) Specifically, Velocity cites to Gaymar Indus.,

 Inc. v. FirstMerit Bank, N.A., No. 5:07CV02023, 2008 WL 5705709 (N.D. Ohio

 Mar. 10, 2008), aff’d, 311 F. App’x 814 (6th Cir. 2009), in which the district court

 stated: “Equitable subordination is a bankruptcy-specific concept, and its application

 is limited to that context.” (Id., citing Gaymar, 2008 WL 5705709, at *3.) When

 affirming that decision, the Sixth Circuit held:

       Gaymar next contends that the court improperly dismissed its claim for
       equitable subordination. That doctrine only applies, however, in
       bankruptcy proceedings. See Gaff v FDIC, 919 F.2d 384, 393 (6th Cir.
       1990) (“[P]rinciples of equitable subordination do not apply to [a] case
       [where the] case is not in bankruptcy.”). Thus, the district court
       properly dismissed this claim.



                                              18
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.598    Page 19 of 34




 Gaymar, 311 F. App’x at 817 (Kethledge, J.) Because this interpleader action is not

 a bankruptcy proceeding, Velocity argues that Count IV of Allstate’s Crossclaim

 should be dismissed. (Velocity Mot. at p. 8, PgID 387.)

       Allstate argues in response that Velocity’s reliance on the Gaymar decision, a

 decision from the Northern District of Ohio, is misplaced because “[t]his Court,

 sitting in Michigan and exercising diversity jurisdiction with respect to the instant

 cross-claim, must apply Michigan law, which unquestionably authorizes this Court

 to grant the requested equitable relief.” (Allstate Resp. at pp. 15-16, PgID 534-35,

 citing Countrywide Home Loans v. Peoples Choice Home Loan, No. 298399, 2011

 Mich. App. LEXIS 2164, *20-*21 (Dec. 6, 2011) (granting plaintiff “an equitable

 mortgage with priority over the other mortgage lenders,” using “the broad and

 flexible jurisdiction of courts of equity to afford remedial relief, where justice and

 good conscience so dictate”).) Allstate also relies on a Massachusetts District Court

 case, Lawlor Corp. v. Federal Deposit Ins., 848 F. Supp. 1069, 1072-73 (D. Mass.

 1994), in which the court found the plaintiff could proceed on a claim based on the

 common law doctrine of equitable subrogation under Massachusetts law that

 allowed courts to fashion an equitable remedy “to prevent unjust enrichment.”

 Allstate asserts that “[j]ust because a common law concept was used to model a

 bankruptcy statutes [sic] does not mean that it ceases to be applicable in other

 contexts.” (Id. at pp. 16-17, PgID 535-36.) Allstate contends that the Court “should

                                              19
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.599    Page 20 of 34




 exercise its equitable powers to subordinate any claims Velocity has to funds derived

 from Mercyland’s accounts receivable to Allstate’s claims and judgment.” (Id. at p.

 17, PgID 536.)

       The United States Supreme Court affirmed the doctrine of equitable

 subordination in Pepper v. Litton, 308 U.S. 295, 310-12 (1939), noting the equitable

 power of the Bankruptcy Court to protect creditors against fraud and breach of

 fiduciary duty by debtors.      The court noted that the Bankruptcy Court may

 subordinate a claim of an individual to another’s, in light of equitable considerations.

 Id. at 305. This doctrine has been codified at 11 U.S.C. § 510(c)(1), and “[g]enerally

 speaking, the concept allows courts to re-order the priority of claims to funds of a

 bankruptcy estate based on the equities of the situation.” Gaymar, 2008 WL

 5705709, at *3.

       As Velocity correctly states, the Sixth Circuit unambiguously held that the

 doctrine of equitable subordination “only applies … in bankruptcy proceedings,”

 and thus affirmed dismissal of a plaintiff/manufacturer’s claim of equitable

 subordination that did not arise in the bankruptcy context. Gaymar, 311 F. App’x at

 817. Allstate instead relies on two cases – Countrywide Home Loans and Lawlor.

       The Michigan Court of Appeals applied an equitable doctrine in Countrywide

 Home Loans – there the “equitable mortgages” doctrine – which applies “when the

 parties intend by a written agreement to create a lien on real estate for the payment

                                               20
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.600    Page 21 of 34




 of a debt but the writing is legally defective.” Countrywide Home Loans, 2011 WL

 6118597, at *8 (citing Abbot v. Godfroy’s Heirs, 1, Mich. 178, 181 (1849)). The

 Countrywide court applied the equitable mortgage doctrine in that case because

 “[t]he loan agreement and mortgage both identify the subject [real] property and

 show an intention that the property will serve as security for the loan, essential

 elements of an equitable mortgage.”       Id. (concluding that “[e]ven though the

 mortgage conveyed to Countrywide is defective, an equitable mortgage arises”). As

 Velocity correctly points out in its reply brief, “[t]he case at bar does not involve

 mortgages or written loan agreements between Velocity and Allstate: this case does

 not even involve real estate,” and thus the equitable mortgage doctrine is

 inapplicable to this case. (Velocity Reply at p. 3, PgID 574.)

       The Massachusetts District Court in Lawlor Corp. v. Federal Deposit Ins.

 Corp., 848 F. Supp. 1069 (D. Mass. 1994) held that a construction contractor could

 pursue a claim for equitable subrogation against the FDIC where the contractor had

 produced evidence of a scheme by bank officers to defeat its mechanic’s lien on

 property mortgaged to a failed bank now in FDIC receivership. Id. at 1072-73. The

 Court noted that the Massachusetts Supreme Judicial Court defined “subrogation”

 as “‘the substitution of one person in place of another, whether as a creditor, or the

 possessor of any other rightful claim, so that he who is substituted succeeds to the

 rights of the other in relation to the debt or claim, and its rights, remedies or

                                              21
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.601    Page 22 of 34




 securities,’” id. at 1072 (quoting Provident Co-op Bank v. James Talcott, Inc., 358

 Mass. 180, 188 (1970)), and found that “[e]quitable subrogation is a well-established

 doctrine in Massachusetts law” “to prevent unjust enrichment by equitably adjusting

 record title in the absence of any agreement between the parties.” Id. That decision,

 applying Massachusetts law, is not controlling.

       The Court finds that because of the unpublished Sixth Circuit decision in

 Gaymar, it is prevented from applying the doctrine of equitable subordination in this

 case, which is outside of the bankruptcy context. Accordingly, Velocity’s motion to

 dismiss Count IV, Equitable Subordination, is granted.1


 11
    DUBITANTE (doubting).
        Gaymar Industries, Inc. v. FirstMerit Bank, 311 F. App’x 814 (6th Cir. 2009)
 is an unpublished and therefore non-precedential decision. Gaymar concluded that
 the equitable subordination “doctrine only applies, however, in bankruptcy
 proceedings. See Gaff v. FDIC, 919 F.2d 384, 393 (6th Cir. 1990) (“[P]rinciples of
 equitable subordination do not apply to [a] case [where the] case is not in
 bankruptcy.”).” Id. at 817. However, in Gaff, a published decision, the Sixth Circuit
 did apply the principles of equitable subordination to a non-bankruptcy case: “We
 recognize that the principles of equitable subordination do not apply to this case
 directly. This case is not in bankruptcy and the bankruptcy code does not govern
 bank failures.” Gaff, 919 F.2d at 393. Nevertheless, Gaff applied the principles of
 equitable subordination.
        While the instant case is not in bankruptcy, this Court would conclude that the
 Bankruptcy Code subordination provision, 11 U.S.C. § 510(c)(1), does not prevent
 the application of the equitable subordination doctrine in this Michigan diversity
 jurisdiction case. Gaymar applied Ohio law. The long-standing equitable
 subordination doctrine is not specifically, or even impliedly, preempted by section
 510(c)(1) or its legislative history.
        Section 510(c)(1) of the Bankruptcy Code speaks about “principles of
 equitable subordination,” i.e. principles that existed prior to its enactment. The
 accompanying Revision Notes and Legislative Reports state:
                                               22
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.602    Page 23 of 34




 B.    Count V – Unjust Enrichment

       Count V of Allstate’s Cross-Complaint claims that Allstate has been harmed

 and that Velocity will be unjustly enriched by keeping monies that Velocity received

 from Mercyland as a result of payments made by Allstate. (Allstate Crossclaim ¶¶

 93-99.) Specifically, Allstate alleges that it “paid money to Mercyland under the

 reasonable belief that it was legally obligated to make such payments on

 Mercyland’s fraudulent misrepresentations,” but that “Velocity was aware that

 Mercyland and its co-conspirators submitted fraudulent bills to Allstate and that any

 payments made by Allstate to Mercyland were induced by and a result of such

 fraudulent submissions.” (Id. ¶¶ 94-95.) Allstate asserts that “[s]ome or all of the

 payments made by Allstate in response to Mercyland’s fraudulent submissions were



       1978 Acts. “Any subordination ordered under this provision must be
       based on principles of equitable subordination … defined by case law
       … under the judicial doctrine of equitable subordination.”

       1984 Acts. Legislative statements “It is intended that the term
       ‘principles of equitable subordination’ follow existing case law and
       leave to the courts development of this principle.”

 These statements clearly do not indicate an intent to displace the long-standing
 history of applying equitable subordination principles outside of the bankruptcy
 context.
        “Presumption Against Federal Preemption: A federal statute is presumed to
 supplement rather than displace state law.” Scalia & Garner, Reading Law: The
 Interpretation of Legal Texts, p. 290 (2012). This Court would apply the principle
 of equitable subordination, under Michigan law as requested by Allstate, were it not
 for the Sixth Circuit’s unpublished Gaymar decision.
                                             23
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.603    Page 24 of 34




 conveyed to Velocity” and thus “Velocity wrongfully obtained payments from

 Allstate through the fraudulent submissions made by Mercyland.” (Id. ¶¶ 96-97.)

 Allstate alleges that “Velocity has been unjustly enriched by receipt of these

 wrongfully obtained payments from Allstate” and that “Velocity’s retention of these

 payments would violate fundamental principles of justice, equity and good

 conscience.” (Id. ¶¶ 98-99.)

       Velocity argues that Allstate’s unjust enrichment claim should be dismissed

 because it claims that none of the proceeds at issue in this case were paid by Allstate.

 (Velocity Mot. at p. 9, PgID 388.) According to Velocity, to establish a claim of

 unjust enrichment, Allstate must establish two elements: (1) the receipt of a benefit

 by Velocity from Allstate and (2) an inequity resulting to Allstate because of the

 retention of the benefit by the other party. (Id., citing Karaus v Bank of New York

 Mellon, 300 Mich. App. 9, 23 (2012).) Velocity also contends that the remedy for

 unjust enrichment is restitution, Wright v. Genesee Cty., 504 Mich. 410, 418 (2019),

 and thus Allstate’s request for “actual and consequential damages in an amount to

 be determined at trial” for this claim is without merit. (Velocity Mot. at p. 9 & n.1,

 PgID 388.)

       Allstate argues in response that “Velocity’s bald declaration that ‘Allstate did

 not pay any of the proceeds at stake in this interpleader action’” is “entirely without

 merit” because “whether Allstate paid any of the proceeds at stake in the interpleader

                                               24
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.604    Page 25 of 34




 action obviously is a disputed question of fact and therefore not subject to resolution

 through a Fed. R. Civ. P. 12(b)(6) motion,” and “since Allstate’s cross-claim is not

 limited to the funds held by AT Law, Velocity’s assertion, even if accurate, does not

 establish a basis for dismissal of this count.” (Allstate Resp. at p. 14, PgID 533

 (emphasis in original).) Allstate claims that it has sufficiently alleged that Velocity

 knowingly received payments that Allstate made to Mercyland as a result of

 Mercyland’s fraudulent misrepresentations. (Id. at pp. 14-15, PgID 533-34.)

       In reply, Velocity contends that it is undisputed that Allstate stopped making

 payments on Mercyland’s claims after it filed its RICO case on October 25, 2018,

 citing Exhibit 26 to Allstate’s Complaint in Case No. 18-13336, and thus “none of

 the funds in this case could have arisen from Allstate.” (Velocity Reply at p. 7, PgID

 578.) Velocity continues that even if those receivables are at issue here, “then

 Allstate’s unjust enrichment claim should be limited to no more than the amount of

 monies paid by Allstate to Mercyland, pursuant to Allstate’s own admission in

 Exhibit 26[.]” (Id.)

       Under Michigan law, “[u]njust enrichment is defined as the unjust retention

 of money or benefits which in justice and equity belong to another.” Tkachik v.

 Mandeville, 487 Mich. 38, 48 (2010) (citation omitted). A plaintiff alleging unjust

 enrichment must establish two elements: “(1) the receipt of a benefit by defendant

 from plaintiff, and (2) an inequity resulting to plaintiff because of the retention of

                                              25
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.605    Page 26 of 34




 the benefit by defendant.” Belle Isle Grill Corp. v. City of Detroit, 256 Mich. App.

 463, 478 (2003). Here, Allstate alleges that “Mercyland also accepted checks from

 Allstate and other insurers to resolve claims for benefits that were purportedly

 assigned and/or sold to Velocity that were made out only to Mercyland, including

 checks that created the funds currently held by AT Law that are the subject of AT

 Law’s Complaint for Interpleader.” (Allstate Cross Complaint, ¶¶ 47-48.) Allstate

 also alleges that Velocity knowingly received payments that Allstate made to

 Mercyland and that Velocity thus was unjustly enriched by receipt of those

 wrongfully obtained payments from Allstate to Mercyland. (Id. ¶¶ 95-98.)

       Taking these allegations as true, as the Court must on a motion to dismiss, the

 Court finds that Allstate has sufficiently alleged a claim for unjust enrichment to

 survive this motion to dismiss. Whether Allstate can ultimately establish that

 Velocity received a benefit from Allstate (that Allstate paid any of the proceeds at

 stake in this interpleader action) is better resolved on summary judgment.

 Accordingly, Velocity’s motion to dismiss Count V, Unjust Enrichment, is denied.

C.     Whether Allstate’s Cross-Claim Should be Limited to the Proceeds at
       Stake in this Interpleader Action

       Velocity argues that an interpleader action, such as this one, “is concerned

 with ‘the existence of actual or potential conflicting claims to a limited fund or

 property held by the stakeholder.’ Lindenberg v. Jackson National Life Ins. Co.,

 912 F.3d 348, 356 (6th Cir. 2018) (emphasis added).” (Velocity Mot. at p. 10, PgID
                                             26
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.606    Page 27 of 34




 389.) “Once the Court asserts jurisdiction over the dispute, it then ‘determines the

 respective rights of the claimants to the fund or property at stake via normal

 litigation processes, including pleading, discovery, motions, and trial.” (Id., quoting

 Lindenberg, 912 F.3d at 356 (emphasis added).) Velocity contends that “any claims

 raised by the parties must be limited to the specific funds or property at issue,” but

 that Allstate’s Crossclaim involves property and funds that have never been held by

 AT Law Group, PLLC, but expressly includes all purchases of accounts receivable

 between Velocity, Velocity’s non-party predecessor in interest, and Mercyland,

 “regardless of whether those receivables related to Allstate, and regardless of

 whether those accounts receivable relate to the specific proceeds at issue in this

 interpleader action.” (Id. at pp. 10-11, PgID 389-90.) Velocity therefore requests

 that the Court issue an order that limits the scope of Allstate’s crossclaims to the

 specific receivables that gave rise to the proceeds at issue in this interpleader. (Id.

 at p. 11, PgID 390.)

       Allstate argues in response that the scope and subject matter of its crossclaim

 is proper because Federal Rule of Civil Procedure 13(g) authorizes a party to “state

 as a crossclaim any claim by one party against a coparty if the claim arises out of the

 transaction or occurrence that is the subject matter of the original action.” (Allstate

 Resp. at pp. 8-9, PgID 527-28, quoting Fed. R. Civ. P. 13(g) (emphasis added).)

 According to Allstate, “‘the purpose of Rule 13(g) is to have “all issues be resolved

                                              27
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.607    Page 28 of 34




 in one action, with all parties before the court, complex though the action may be.”’”

 (Id. quoting Laborers Pension Trust Fund – Detroit & Vicinity v. L.V. Painting &

 Contracting, Inc., No. 16-12003, 2017 U.S. Dist. LEXIS 10635, *5 (E.D. Mich. Jan.

 26, 2017), quoting LASA Per L’Industria Del Marmo Societa Per Azioni v.

 Alexander, 414 F.2d 143, 146 (6th Cir. 1969).) “Rule 13(g) should be ‘liberally

 construe[d],’ and ‘so long as a crossclaim is raised under the “same core of facts” as

 the original complaint, a court requires no further basis for jurisdiction.’” (Id. at p.

 9, PgID 528, quoting USAA Life Ins. Co. v. Space, No. 3:14-CV-0661-TBR, 2015

 U.S. Dist. LEXIS 67496, *15-*16 (W.D. Ky. May 26, 2015), quoting Alexander,

 414 F.2d at 146.) Allstate contends that “[t]he transactions and occurrences that are

 related to the subject of AT Law’s complaint for interpleader … are the claims that

 were sold and assigned to Velocity by Mercyland to obtain liquidity while avoiding

 being subject to Allstate’s fraud claim” and that “Allstate’s cross-claim simply seeks

 a resolution with respect to each transfer of accounts receivable by Mercyland to

 Velocity, not simply the transfers that have so far formed the source of funds held

 by AT Law.” (Id.) Allstate argues that “[t]he portion of Allstate’s cross-claim that

 Velocity seeks to dismiss – those related to Mercyland receivables that were

 transferred to Velocity other than those converted to insurance payments by AT Law

 – require resolution of the same questions.” (Id. at pp. 10-11, PgID 530-31.)




                                               28
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.608    Page 29 of 34




       Federal Rule of Civil Procedure 13(g) provides:

       A pleading may state as a crossclaim any claim by one party against a
       coparty if the claim arises out of the transaction or occurrence that is
       the subject matter of the original action or of a counterclaim, or if the
       claim relates to any property that is the subject matter of the original
       action. The crossclaim may include a claim that the coparty is or may
       be liable to the cross-claimant for all or part of a claim asserted in the
       action against the crossclaimant.

 Fed. R. Civ. P. 13(g). As Allstate correctly asserts, the Sixth Circuit has directed

 that in the interest of judicial economy, courts should liberally construe Rule 13. See

 Alexander, 414 F.2d at 146 (noting that Rule 13 was “intended to avoid circuity of

 action and to dispose of the entire subject matters arising from one set of facts in one

 action, thus administering complete and evenhanded justice expeditiously and

 economically.”) (quotations omitted). So long as a crossclaim is raised under the

 “same core of facts” as the original complaint, a court requires no further basis for

 jurisdiction. Id. A “logical relationship” test is the generally accepted standard for

 determining whether the crossclaim is properly asserted. See id. (citing Sanders v.

 First Nat’l Bank & Trust Co., 936 F.2d 273, 277 (6th Cir. 1991)). The Court must

 consider “whether the issues of law and fact raised by the claims are largely the same

 and whether substantially the same evidence would support or refute both claims.”

 Sanders, 936 F.2d at 277 (citing Moore v. New York Cotton Exch., 270 U.S. 593

 (1926)).




                                               29
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.609     Page 30 of 34




       In AT Law’s Interpleader Complaint, plaintiff AT Law requests that this

 Court adjudicate the rights of Velocity and Allstate to insurance proceeds in its

 possession arising from account receivables Velocity purchased from Mercyland.

 (AT Law Interpleader Compl.) Allstate seeks, through its crossclaim, to void the

 purchase transactions that gave rise to those proceeds within AT Law’s possession

 as well as to additional transactions that did not give rise to those proceeds. (See

 Allstate Resp. at p 10, PgID 529 (“Allstate’s cross-claim simply seeks a resolution

 with respect to each transfer of accounts receivable by Mercyland to Velocity, not

 simply the transfers that have so far formed the source of the funds held by AT

 Law.”) (citing ECF No. 11, Allstate Answer and Crossclaim, ¶¶ 54-110).) Allstate

 asserts that “[t]he cross-claim expressly seeks to recover ‘the value of all such asserts

 transferred by Mercyland to Velocity up to the full amount of [Allstate’s] judgment

 against Mercyland’ as all such claims are voidable as to Allstate.” (Id. at p. 11, PgID

 530, citing Allstate Answer and Crossclaim, ¶¶ 62, 72, 82).) The issue is whether

 these additional claims arise “out of the transaction or occurrence or … property …

 that is the subject matter of the original action.” See Fed. R. Civ. P. 13(g).

       Applying the logical relationship test, it appears that the essential facts that

 provide the bases for the Interpleader Complaint and Allstate’s crossclaims against

 Velocity are “largely the same” and the same legal theories underlie each. As

 Allstate explains in its response brief, both claims arise out of the relationship

                                               30
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20         PageID.610    Page 31 of 34




 between Mercyland and Velocity that exists as a result of their various agreements

 relating to the purchase of accounts receivable. The Court will be required to address

 Allstate’s allegations that Mercyland’s accounts receivable were the product of

 fraudulent billing, that Velocity was aware of Mercyland’s fraud when it purchased

 its accounts receivable, that the accounts receivable were Mercyland’s only

 significant assets, and that the transfer of the accounts receivable was intended to

 avoid Allstate’s claims. (See Allstate Resp. at p. 11, PgID 530.) Thus, both the

 Interpleader Complaint and Allstate’s crossclaims arise out of the relationship

 between Mercyland and Velocity and Velocity’s purchase of accounts receivable,

 and the crossclaim appears to ask the Court to apply the same arguments and findings

 made as to the assignments at issue in the AT Law Interpleader Complaint to other

 assignments made from Mercyland to Velocity. Allstate’s crossclaims arise from

 the same transaction or occurrence that is the subject of the original interpleader

 action and involves only coparties to the interpleader action.

       Velocity contends that “any claims raised by the parties must be limited to the

 specific fund or property at issue” in the AT Law Interpleader Complaint. (Velocity

 Mot. at p. 10, PgID 389.) However, Rule 13(g) does not limit crossclaims solely to

 the “specific fund or property at issue” but instead expressly provides that a

 crossclaim is proper “if the claim arises out of the transaction or occurrence that is

 the subject matter of the original action or of a counterclaim, or if the claim relates

                                              31
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20          PageID.611     Page 32 of 34




 to any property that is the subject matter of the original action.” Fed. R. Civ. P.

 13(g) (emphasis added).

       Moreover, courts have applied this standard in interpleader actions and

 allowed crossclaims that did not relate solely to the specific fund or property at issue

 in the interpleader action, so long as the claims arise out of the same or related

 transaction or occurrence of the original action. See USAA Life Ins. Co. v. Space,

 No. 3:14-CV-00661-TBR, 2015 WL 3407323, at *7 (W.D. Ky. May 26, 2015) (in

 interpleader action to determine ownership of life insurance proceeds, allowing

 crossclaims for breach of duty of good faith and improper interference with a

 checking account and other unnamed accounts and property because “the essential

 facts that provide the bases for Space’s claims are nearly identical, and the same

 legal theories underlie each” and “Space’s crossclaim is sufficiently interrelated with

 the claims concerning the life insurance policy”); First Tennessee Nat’l Bank v. Fed.

 Deposit Ins. Corp., 421 F. Supp. 35, 39 (E.D. Tenn. 1976) (in interpleader complaint

 by bank to determine ownership of certificates of deposit held as security for a real

 estate loan, allowing crossclaims by defendant Trustee against individual defendants

 for the balance of the loan, “find[ing] that this claim arose out of the same transaction

 that is the subject matter of the original action and is a proper cross-claim pursuant

 to Rule 13(g)”).




                                               32
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20        PageID.612    Page 33 of 34




       The case Velocity relies on in its reply brief, Wayne Cty. Bd. of Cty. Comm’rs

 v. Mendel, Inc., No. 5:98 CV 1795, 2000 WL 206257 (N.D. Ohio Jan. 6, 2000), is

 distinguishable. In that case, the Wayne County Board of County Commissioners

 (“Wayne County”) brought an interpleader action against Defendants Mendel, Inc.,

 the IRS, Ohio Farmers Insurance Company (“Ohio Farmers”) and All Ohio

 Insurance Agency, Inc., to determine which of these defendants is entitled to certain

 funds held by Wayne County. Id. at *1. The United States and Ohio Farmers both

 claimed an interest in the interplead funds, and Ohio Farmers also asserted a

 crossclaim against the United States, demanding, in the second count, that the United

 States return to it monies levied by the IRS from another municipality, Columbiana

 County, which was not a party to the suit. Id. The court dismissed that crossclaim,

 finding that even though the funds seized from Columbiana County were seized as

 part of the same lien that is the subject of the interpleader action by Wayne County,

 the factual issues were “entirely distinct” as the project in Columbiana County was

 not related in any way to that in Wayne County, the funds at issue are not related to

 the interplead funds, and the proof of the crossclaim would consist of entirely

 different evidence than that required in the interpleader action.       Id. at *2-3

 (concluding that “the fact that the IRS also levied funds due to Mendel from

 Columbiana County is not sufficiently related to the subject matter of the original

 interpleader, the $10,261.51 interplead by Wayne County, to allow Ohio Farmers to

                                             33
Case 2:19-cv-13757-PDB-DRG ECF No. 33 filed 05/18/20       PageID.613    Page 34 of 34




 assert a cross-claim against the United States for the funds levied from Columbiana

 County.”).

       Construing Rule 13(g) liberally, as the Court must, it appears that all of

 Allstate’s crossclaims arise from the same transaction or occurrence asserted in the

 original complaint – Velocity’s purchase of accounts receivable from Mercyland –

 and involves only coparties to the interpleader action. Therefore, the Court finds

 that those crossclaims are properly asserted here and denies Velocity’s motion to

 limit the scope of Allstate’s crossclaims to the proceeds deposited by AT Law.

                                IV. CONCLUSION

       For the reasons state above, the Court GRANTS IN PART and DENIES IN

 PART Velocity’s Motion for Partial Dismissal. Specifically, the Court GRANTS

 Velocity’s motion to dismiss Allstate’s equitable subordination claim (Count IV),

 and DENIES Velocity’s motion to dismiss Allstate’s unjust enrichment claim

 (Count V) and to limit the scope of all Counts within Allstate’s crossclaim to the

 proceeds deposited by AT Law Group, PLLC.

       IT IS SO ORDERED.

                                              s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge
 Dated: May 18, 2020




                                            34
